Citation Nr: 0511783	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  91-44 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal.

3.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 1990 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  Such decision denied the veteran's 
application to reopen his claim for service connection for 
PTSD and denied the veteran's claims for compensable 
evaluations for service-connected residuals of a fractured 
fifth metacarpal and tinea pedis.  By a Board decision dated 
in March 1998, it was determined that new and material 
evidence had been received and the veteran's claim of 
entitlement to service connection for PTSD was reopened.  The 
March 1998 Board decision also increased the veteran's 
evaluation for tinea pedis to 10 percent.  The Board most 
recently remanded these issues in September 2003 and the case 
now returns for appellate review. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  There is a diagnosis of PTSD of record and a medical 
opinion relating such diagnosis to the veteran's verified 
stressor of shooting a Vietnamese merchant.

3.  The veteran's only verified stressor was a result of his 
own willful misconduct and did not occur in the line of duty. 

4.  Residuals of a fracture of the right fifth metacarpal 
include asymptomatic scars, no deformity of the fifth 
metacarpal, ability to make a good fist with the fingertips 
coming to the distal palmar crease, full extension, no 
depression of the knuckle, 5+ muscle power, intact nerve 
supply, normal joint function, and no function impairment, 
limitation of motion, painful motion, weakness, fatigue, 
incoordination, or arthritis. 

5.  Tinea pedis is manifested by subjective complaints of 
pain, bleeding, and difficulty walking, and objective 
findings of non-constant exudation, exfoliation, scaling of 
plantar surface and toe-webs, cracking lesions between the 
toes, mild erythema of planter feet, deep vesicles on feet 
and toes, post-inflammatory hyperpigmentation, macerated 
tissue between toes, bullous lesions between toes, and no 
evidence that such covers 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or, requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), (n), 3.303, 3.304(f) (2004).

2.  The criteria for entitlement to a compensable rating for 
residuals of a fracture of the right fifth metacarpal have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5227 (2002), (2004).

3.  The criteria for entitlement to an increased rating for 
tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813 
(2002), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claims in August 1990 and the RO's initial 
unfavorable decision was issued in October 1990, prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
February 2004, the veteran's claims were readjudicated and a 
supplemental statement of the case was provided to the veteran 
in January 2005, such that he had the opportunity to respond 
to the RO's remedial VCAA notice prior to the appeal reaching 
the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that to establish entitlement to service connection, 
the evidence must show a current disability and a medical 
nexus between such and the veteran's military service.  Also, 
the veteran was advised that to establish entitlement to an 
increased evaluation for a service-connected disability, the 
evidence must show that such disability has gotten worse. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter advised the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter advised the veteran that, 
in order for VA to request medical evidence from private 
doctors and hospitals, he must submit a VA Form 21-4142, 
Authorization and Consent to Release Information.  Also, he 
was asked to identify any treatment he received at a VA 
facility and the RO would obtain such treatment records.  
Regarding his claim of entitlement to service connection for 
PTSD, the veteran was advised that any of the following types 
of evidence would help the RO in making a decision: a 
description of any medical treatment during service, 
statements from people who knew the veteran while he was in 
the military and could describe any disability he had while 
on active duty, records and statements from service medical 
personnel, employment physical examinations, private medical 
evidence, pharmacy prescription records, and insurance 
examination reports.  The veteran was requested to send the 
RO any medical reports he may have.  Pertinent to the 
veteran's increased rating claims, the letter informed him 
that he may submit evidence showing that his finger 
disability and tinea pedis have increased in severity.  The 
letter indicated that such evidence may include a statement 
from the veteran's doctor, containing physical and clinical 
findings, the results of any laboratory tests or X-rays, and 
the dates of examinations and tests.  The veteran was also 
informed that he may submit a statement from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse or his own statement completely describing his 
symptoms, their frequency and severity, and other 
involvement, extension, and additional disablement caused by 
his disability. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2004 letter requested that 
the veteran send any medical reports that were in his 
possession.  However, the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims (as required by 38 
C.F.R. § 3.159 (b)).  Even so, the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the veteran provide information about 
where and by whom he was treated for his claimed 
disabilities.  Moreover, the veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his claims.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran is not prejudiced by the RO's not specifically 
requesting that he provide any evidence in his possession 
that pertained to his claims.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded VA examinations for the 
purpose of adjudicating his claims.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Entitlement to Service Connection for PTSD

The veteran contends that he experienced numerous traumatic 
events while serving in Vietnam.  He alleges that he 
currently has PTSD and that such is a result of his Vietnam 
experiences.  Therefore, the veteran claims entitlement to 
service connection for PTSD.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link established by 
medical evidence, between the veteran's symptomatology and 
the claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar badge 
citation, was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  At such time, 
service connection for PTSD was considered in conjunction 
with the criteria set forth in the 3rd Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM III).  38 C.F.R. § 4.125 (1996).  The DSM 
III required that the psychologically traumatic event or 
stressor be one that would evoke significant symptoms of 
distress in almost anyone.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).

During the pendency of the appeal, VA issued changes to 38 
C.F.R. § 3.304(f).  64 Fed. Reg. 32807 (June 18, 1999) 
(effective March 7, 1997, and codified as amended at 
38 C.F.R. § 3.304(f)).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (Note: Section 4.125(a) 
had become effective November 8, 1996 (see 61 Fed. Reg. 52695 
(October 8, 1996)), credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor, is required.  See 
38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d) (2004).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A May 1990 disability evaluation performed by Dr. L. D., a 
private physician, for the Department of Social Services 
reveals that the veteran described serving in combat in 
battles in Vietnam.  He also stated that while in Vietnam, 
there was a good deal of non-commissioned and commissioned 
killing by the troops and, as such, arms were taken from the 
enlisted men and stored until they were to have been used for 
battle.  The veteran rationalized that he felt abused by the 
entire situation and thus involved himself in getting some 
money through the black market.  He joined "most of the 
troops" in selling merchandize that they had purchased from 
the PX.  The veteran indicated that he made a major deal with 
one Vietnamese merchant who was welshing and did not want to 
pay.  The veteran, for safety, had purchased a 45-caliber 
handgun and when an argument occurred with the Vietnamese 
merchant, he pulled it out because he thought the merchant 
was going to stab him.  They struggled for some time.  The 
veteran had what he called "a revelation that I would not 
die" and in the scuffle, he was able to turn the weapon on 
his assailant and fire, inflicting a non-fatal wound.  
However, the episode had gathered a good deal of attention 
and when the veteran tried to flee, he was followed by 
Vietnamese troops, taken into custody, and charged with 
aggravated assault, unlawful possession of an unlawful 
weapon, robbery, use of marijuana, and being AWOL (absent 
without leave).  The veteran stated that he was treated very 
inhumanely by being  placed in a "Conex Cage," 12' by 12' 
by 12', and held in it for about 10 months, being allowed to 
leave only to visit the latrine and eat.  Three of the lesser 
charges were dropped, but he was found guilty when he had a 
general court martial and was given two years at Fort 
Leavenworth.  

Dr. D. noted that, when talking about his problems of the 
past, the veteran stated that his mind had often been out of 
control.  When he was wrestling with the Vietnamese merchant 
for the gun, he felt that he could not die and he said that 
the Holy Spirit came into him at that time.  The veteran 
indicated that he has had visions of himself from the back of 
a stage, seeing himself on the podium, and he can see 
Vietnamese faces.  The veteran had seen many buddies killed.  
He has had dreams about this and the horrendous amount of 
death that sprung around him.  

Mental status examination revealed that the veteran was 
dressed neatly and was able to relate and be cooperative.  
His mood was mildly dysphoric and he was somewhat agitated as 
he tried to tell his story as rapidly as he could.  The 
veteran's speech was relevant and coherent, under pressure 
and retardation with some neologisms.  His thought processes 
were free of clear-cut delusional systems.  He had some 
experiences, under stress, where he felt that he was acting 
under the influence of God, but he did not report any 
auditory or visual hallucinations.  The veteran stated that 
under stress and during his war experiences, he was often 
confused, but was never out of it long.  He stressed that he 
was oriented as to person, place, and time.  The veteran 
stated that he wanted to go back to work.  It was noted that 
he was plagued by being depressed, confused, bewildered by 
loneliness, and haunted by the abreactions, terrible dreams, 
and the startling that he had as a result of his two tours in 
Vietnam.  The veteran was very direct about his PTSD in 
Vietnam.  Dr. D. diagnosed PTSD with serious abreactions, 
perilous dreams, startling, as well as depression and 
disillusionment.  

In April 1994, a statement from Dr. J. D., a private 
physician, was received.  Such indicated that he began 
treating the veteran in June 1993 and had diagnosed him with 
PTSD.  Dr. D. indicated that the veteran presented with 
intense anger, alternating with numbness.  The veteran 
reported suffering from recurrent and intrusive recollections 
of his traumatic experiences in Vietnam.  Dr. D. recorded 
that the veteran avoided situations that remind him of the 
series of traumas he experienced in Vietnam.  The veteran's 
emotional lability estranged him from family and peers.  He 
lost the ability to sustain intimate relationships and 
complained that he feels detached or so involved that he 
constantly was irritated and in fear of losing control.  Dr. 
D. indicated that the veteran attended therapy twice a month 
and was making some progress, but was still plagued by 
flashbacks and intrusive dreams.  

A July 1994 psychological evaluation performed by Dr. G., a 
private physician, reveals complaints of wartime atrocities 
and recurrent flashbacks over many years.  The veteran 
described activities in detail and asserted that he had 
nightmares as well as flashbacks associated with the 
atrocities.  He also indicated that he experienced 
alternating periods of agitation and dysphoria secondary to 
his military experience.  

Dr. G. stated that the veteran manifested reasonable personal 
hygiene, care, and grooming.  He was alert and motivated 
towards the evaluation process with no evidence of feigning 
or conscious manipulative deception.  The veteran was 
behaviorally appropriate and oriented in all spheres.  There 
was no indication of any neuropsychological impairment in 
that he was globally intact with no indications of acalculia, 
ideational apraxia, visual neglect, left-right 
disorientation, aphasia, agnosia, or dysarthria.  The 
veteran's mood was agitated and depressed with affect and 
behavioral presentation congruent with an agitated 
depression.  The examiner noted that frequently, when 
discussing more emotionally laden material related to his 
Vietnam experiences, the veteran became labile and angry, as 
well as tearful, requiring time to recuperate with altered 
speech and emotional disorganization before resuming the 
interview process.  The veteran was noted to be a good 
historian with no indication of impairment of recent or 
remote memory.  His concentration was impaired, however, and 
there was evidence of difficulty with concentration and 
attention tasks.  His associations were logical and 
purposeful with no evidence of a significant thought disorder 
or impairment in reality testing.  There was no evidence of 
ideas of reference, loosening of associations, or flight of 
ideas, although there were indications of obsessions and 
ruminations, along with flashbacks and feelings of 
hyperirritability and hypervigilance.  The veteran's 
intellect, insight, and judgment appeared to be intact.  
There were no indications of somatoform symptoms throughout 
the evaluation and the veteran did not admit to any suicidal 
or homicidal ideations.  

Dr. G. diagnosed PTSD and major depression, recurrent.  Dr. 
G. offered conclusions in support of his PTSD diagnosis.  The 
veteran was prone to worry, ruminate, and brood over simple 
situations, rather than logically and rationally resolving 
them.  He experienced difficulties in controlling his 
impulses, and when his war-related flashbacks intensify, his 
agitation and verbal abuse were employed as a method of 
keeping others at a safe distance and preventing them from 
making emotional demands upon him, which he cannot 
accommodate.  The veteran's behavior pattern was a rather 
classic and consistent pattern in those individuals who have 
experienced PTSD, preferring to isolate and withdraw rather 
than allow anyone entry into their rather painful and 
agonizing internal state of psychological being.  The veteran 
reflected an anxious, fearful, and overwhelming 
hyperirritability and hypervigilance, which were intertwined 
with his depressive disorder.  Manifestation and expression 
of his symptomatology was intimately intertwined with his 
wartime experiences as there were constant flashbacks, 
periods of anger and confusion, and periods of guilt and 
personal bitterness about his wartime experiences.  Dr. G. 
stated that such was a rather classic and consistent profile 
pattern in individuals suffering from PTSD.  Also in support 
of his diagnosis of PTSD, Dr. G. cited to the veteran's self-
deprecating despair, continual apprehension, lability, and 
problematic social and interpersonal functioning.  Dr. G. 
noted that the veteran's lethargy, mood swings, agitation, 
hyperirritability, and hypervigilance, as well as problematic 
flashbacks were presently compromising and overwhelming his 
ability to cope and adapt.  

The Board notes that there are additional psychiatric 
evaluations of record that have found that the veteran does 
not have PTSD; however, resolving all doubt in favor of the 
veteran, the Board finds that there is a current diagnosis of 
PTSD of record.  Additionally, the examining physicians 
appear to indicate that such PTSD diagnosis was a result of 
the veteran's wartime experiences in Vietnam, to include the 
veteran's shooting of a Vietnamese merchant.  As such, 
resolving all doubt in the favor of the veteran, the Board 
finds that there is a nexus opinion of record.  The remaining 
element of the veteran's PTSD claim is credible supporting 
evidence that a claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  With regard to this PTSD element, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  

The veteran's Report of Separation from the Armed Forces of 
the United States form (DD 214 form) reveals that the veteran 
entered active service on October 5, 1967, and was separated 
on November 3, 1971.  Such form indicates that the veteran 
had one year, six months, and twenty-seven days of foreign 
and/or sea service under USARPAC (United States Army Pacific 
Command).  Such also reflects that he received, as relevant, 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The Vietnam Service Medal and the Vietnam Campaign Medal 
denote service in the Vietnam Theater.  Such medals are not 
recognized as a decoration that may serve as evidence that 
the veteran engaged in combat.  See Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14(b)(1).  The DD 214 form 
reveals that the veteran's military occupation specialty was 
radio relay and carrier operator.  The veteran's personnel 
records reveal that he served in Vietnam from June 5, 1968, 
to June 5, 1969, and from February 3, 1970, to September 27, 
1970.  He participated in the Vietnam Counter Offensive Phase 
IV and the Vietnam Counter Offensive Phase V.  The veteran's 
personnel records reveal that, while serving in Vietnam on 
his first tour, he had a principal duty of radio relay and 
carrier operator with Company B 69/44th Signal Battalion and 
a principal duty of security guard with Headquarters and 
Headquarters Company 69th Signal Battalion (A).  During the 
veteran's second tour of Vietnam, his principal duty was 
radio relay attendant with Company B 69th Signal Battalion 
(C).  Such records also reflect that he was court-martialed 
and convicted of assault with a dangerous weapon and 
violation of a general regulation as a result of actions on 
April 16, 1970.  

The Board notes the veteran claims to have engaged in combat 
with the enemy during his Vietnam service.  However, the 
evidence of record does not support such a contention.  While 
the veteran's records reflect that he participated in the 
Vietnam Counter Offensive Phase IV and the Vietnam Counter 
Offensive Phase V, such records are negative for any 
decoration or award signifying combat.  Additionally, the 
veteran's personnel records indicate military occupational 
specialties of radio relay and carrier operator and security 
guard.  As such, the Board finds that the veteran did not 
engage in combat with the enemy.  Therefore, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, as here, the 
record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Regarding the veteran's claimed stressors, at his April 1991 
RO hearing, he specifically alleged that that he saw all 
kinds of death and destruction in Vietnam, with bodies being 
blown up or disfigured by being left in the sun or by being 
eaten by animals.  He stated that he landed just outside Binh 
Hoa City and had mortar 177-millimeter rockets coming into 
the base.  The veteran also indicated that he was in a 
firefight and operated an M-60 machine gun while on guard 
duty.  He stated that he almost lost his life during a 
struggle with a Vietnamese civilian, whom the veteran shot.  

In regard to the veteran's claimed stressors of witnessing 
dead bodies, receiving rocket fire, and engaging in a 
firefight with an M-60 machine gun, the RO requested in a 
July 1998 letter that the veteran provide as much detail as 
possible (dates, places, names) regarding all stressors to 
which he attributed his PTSD.  To date, the veteran has not 
submitted any additional identifying information regarding 
such stressors.  The RO did contact the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested that any stressor information be provided.  The RO 
included copies of the veteran's personnel records.  In 
February 1999, USASCRUR informed the RO that the information 
received was insufficient to conduct meaningful research as 
the veteran's stressful incidents were not provided.  In the 
March 2003 supplemental statement of the case, the veteran 
was provided with a detailed description of these actions.  
Within such document, the veteran was advised that, in order 
to assist with PTSD research, he must provide specific combat 
incidents, locations, the date within 30 days, the full name 
of casualties, and other units involved, if applicable.  
Also, within the Reasons and Bases section of the 
supplemental statement of the case, the veteran was informed 
that VA had not received any evidence to corroborate any of 
his claimed stressors, outside of the April 1970 altercation 
with the Vietnamese merchant and subsequent court-martial.  
Therefore, the Board finds that the veteran's reported 
stressors of witnessing dead bodies, receiving rocket fire, 
and engaging in a firefight with an M-60 machine gun, are not 
corroborated by the evidence of record.

In regard to the veteran's reported stressor of engaging in 
altercation with a Vietnamese merchant and subsequently 
shooting him, the Board notes that such incident has been 
corroborated by the veteran's personnel records and in-
service documentation of the July 1970 court martial.  Such 
records indicate that the veteran was charged with attempted 
robbery, aggravated assault, possession of a .45 pistol in 
violation of general regulation, and being AWOL.  The veteran 
was found not guilty of attempted robbery and the AWOL charge 
was dismissed on motion.  However, he was found guilty of 
aggravated assault and possession of a .45 pistol in 
violation of general regulation.  At trial, the veteran 
testified that he assaulted a Vietnamese National in self-
defense in that during a struggle, the weapon went off and 
struck the Vietnamese National in the right side.  He stated 
that the Vietnamese tried to cheat him out of money and he 
used the weapon for protection.  The veteran was sentenced to 
confinement at hard labor for two years, forfeiture of 
$118.00 per month for 24 months, and reduction to the grade 
of Private E-1.  

In a March 2003 Administrative Decision, the RO determined 
that any injury/disease sustained by the veteran on active 
duty during the altercation described at his general court 
martial did not occur in the line of duty.  The RO noted that 
the veteran was tried in July 1970 and found guilty of 
aggravated assault and possession of a firearm in violation 
of a general regulation.  At his trial, the veteran stated 
that the reason he was carrying the weapon was because the 
day before he was fired upon in that area and he carried the 
weapon for self-protection.  He stated that entered a jewelry 
shop to buy some jewelry for his girlfriend.  He and the 
shopkeeper were in a disagreement over the price of the items 
he selected.  The veteran claimed that the shopkeeper became 
angry and attempted to attack him.  He then pulled the 
firearm to protect himself and during a scuffle with the 
shopkeeper, the gun went off twice, wounding the shopkeeper 
with the second shot.  Witnesses at the trial, the 
shopkeeper's wife and child, stated that the veteran pulled 
the gun first and tried to rob the shop.  The RO noted that 
the veteran was claiming PTSD secondary to this altercation 
that led to his general court martial.  He reports recurrent 
nightmares about his struggle with the Vietnamese shopkeeper 
he shot.  

38 C.F.R. § 3.1(m) states that "in line of duty" means an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful 
misconduct.  A service department finding that injury, 
disease, or death occurred in the line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  Requirements as to 
line of duty are not met if at the time the injury was 
suffered or disease contracted the veteran was: (1) avoiding 
duty by desertion, or was absent without leave which 
materially interfered with the performance of military duty; 
(2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  

38 C.F.R. § 3.1(n) states that "willful misconduct" means 
an act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease or 
death was not due to misconduct will be binding on VA unless 
it is patently inconsistent with the facts and requirements 
of laws administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences; (2) mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct; (3) willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death (See §§ 3.301, 
3.302).

In the March 2003 Administrative Decision, the RO addressed 
the question of whether the conviction of aggravated assault 
and possession of a firearm in violation of regulations is 
willful misconduct and not in the line of duty.  The RO 
determined that the veteran was in possession of a firearm 
against regulations, a conscious wrongdoing and a known 
prohibited action.  He pulled out the firearm against the 
shopkeeper and, during the ensuing altercation, caused the 
shopkeeper to be wounded, a conscious wrongdoing.  The RO 
concluded that proximate cause of the veteran's PTSD 
secondary to such altercation is clearly willful misconduct 
and not in the line of duty, as defined in 38 C.F.R. § 3.1 
(m),(n).

The Board is in accordance with the RO's determination that 
the veteran's altercation with the shopkeeper was willful 
misconduct and as such, not in the line of duty.  
Specifically, while the veteran was engaged in conscious 
wrongdoing and known prohibited action, he shot the 
shopkeeper.  As such, the shooting did not occur in the line 
of duty.  VA regulations prohibit the grant of service 
connection where a disability was not incurred or aggravated 
in the line of duty and is a result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.301(a).  Therefore, even 
though the veteran's in-service stressor of shooting the 
Vietnamese merchant is corroborated by service records, such 
did not occur in the line of duty and was the result of the 
veteran's willful misconduct.  As such, service connection 
for PTSD cannot be granted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.	Residuals of a Fracture of the Right Fifth Metacarpal

The veteran is service-connected for residuals of a fracture 
of the right fifth metacarpal, evaluated as noncompensably 
disabling, effective May 15, 1989, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  The veteran claims that such 
service-connected disability has increased in severity and 
therefore, he is entitled to a compensable evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent evaluation is assigned where 
there is degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).  The evidence of record reveals that 
the veteran is right-handed.

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that the October 1990 rating decision on 
appeal was issued prior to the amendment of the regulations.  
The RO advised the veteran of the changes, however, and 
reviewed his claim under the amended criteria in the March 
2003 supplemental statement of the case.  As such, the 
veteran is not prejudiced by the Board's reference to and 
consideration of both sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 applied to ankylosis of any finger other than the 
thumb, index finger, or middle finger, that is, the ring 
finger or little finger.  Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of the ring or little 
finger.  A Note at the end of Diagnostic Code 5227 indicated 
that extremely unfavorable ankylosis of a finger would be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

Effective August 26, 2002, Diagnostic Code 5227 provides for 
a noncompensable rating for unfavorable or favorable 
ankylosis of the major or minor ring or little finger.  Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2004).  Also, effective August 
26, 2002, Diagnostic Code 5230 provides for a noncompensable 
rating for any limitation of motion of the major or minor 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004).

The revised criteria provide that ankylosis or limitation of 
motion of single or multiple digits of the hand is to be 
evaluated as follows: for the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the MP 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal  (DIP) joint has a range of zero 
to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230, Note 1 (2004).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2004).  

A July 1990 VA examination revealed that the veteran's right 
hand was completely normal.  It had two scars over the 
hypothenar eminence, one was a punctuate scar on the volar 
aspect of the fifth metacarpal and the other was a four 
centimeter transverse scar at the distal palmar crease, ulnar 
aspect.  Both scars were well healed, nonadherent, and 
nontender.  Sensation was normal, tendon function was normal, 
and finger joint motion was all normal.  There was no 
deformity of the fifth metacarpal and there was no depression 
of the knuckle.  Range of motion of the MCP was completely 
normal, zero to 100 degrees, and there was no angular 
deformity.  X-rays revealed suspect post traumatic deformity 
of the fifth metacarpal base and fourth distal phalanx.  The 
examiner diagnosed fracture, fifth metacarpal, healed, with 
minimal residuals. 

An October 1992 VA examination reflects complaints of 
discomfort in grasping tools, like hammers.  It was recorded 
that the veteran is right-hand dominant.  The examiner noted 
that the veteran made satisfactory fists with both hands, 
bringing the fingertips to the medial palmar crease.  He 
could oppose the thumb to each of the fingertips.  The 
veteran could abduct and adduct the fingers from a central 
ray.  He could make a cone with the fingers of each hand.  
Grasp with the dynamometer was right 40 and left 140.  X-rays 
revealed post-fracture deformity of the base of the fifth 
metacarpal, with widening of the base.  There was 
demineralization of the ulnar side of the distal capitate and 
productive changes at the base of the fourth distal phalanx.  
The veteran was diagnosed with history of fracture, right 
fifth metacarpal, resolved, with relative weakness of grip of 
the right hand.  

A March 1999 VA examination reveals that the veteran reported 
fracturing his hand while serving in Vietnam in 1968.  He was 
not taking any medication for his hand and stated that it 
worked all right.  The veteran indicated that he thought it 
was probably going to get arthritis.  Upon physical 
examination, there was no deformity of the fifth metacarpal 
of the right hand.  The veteran made a good fist with the 
fingertips coming to the distal palmar crease.  He had full 
extension.  There was no depression of the knuckle.  Muscle 
power was 5+.  Nerve supply, both motor and sensory, was 
intact.  Joint function was normal.  Upon examination of the 
veteran's wrists, such were normal.  There was no pain, no 
tenderness, and no limitation of motion.  Each wrist had 
dorsiflexion of 80 degrees, palmar flexion of 90 degrees, 
supination of 90 degrees, and 80 degrees of pronation. Ulnar 
deviation of 45 degrees, and radial deviation of 10 degrees.  
The examiner noted that such were normal ranges of motion.  
X-rays revealed mild healed post-fracture deformity base of 
the right fifth metacarpal and the right hand and wrist were 
otherwise unremarkable.  The veteran was diagnosed with 
fracture of the fifth metacarpal, by history.  The examiner 
further stated that there was no function impairment as well 
as no limitation of motion, no painful motion, no weakness, 
no fatigue, and no incoordination.  The examiner observed no 
deformity at all and noted that the veteran made a good fist.  
The wrist joint also appeared to be normal.  

The objective medical evidence of record reveals that the 
veteran's residuals of a fracture of the right fifth 
metacarpal include asymptomatic scars, no deformity of the 
fifth metacarpal, ability to make a good fist with the 
fingertips coming to the distal palmar crease, full 
extension, no depression of the knuckle, 5+ muscle power, 
intact nerve supply, normal joint function, and no function 
impairment, limitation of motion, painful motion, weakness, 
fatigue, incoordination, or arthritis.  

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for his right fifth metacarpal disability.  

Under the old rating criteria, when only one joint of a digit 
is ankylosed or limited in its motion, the determination will 
be made on the basis of whether motion is possible to within 
2 inches (5.1 centimeters) of the medial transverse fold of 
the palm; when so possible, the rating will be favorable 
ankylosis, otherwise unfavorable.  Both the old and revised 
versions of Diagnostic Code 5227 provide that favorable and 
unfavorable ankylosis of the little finger will be assigned a 
noncompensable evaluation.  As such, the veteran is in 
receipt of the maximum schedular rating for limitation of 
motion and ankylosis of the little finger under the old 
schedular criteria as well as for ankylosis of the little 
finger under the new criteria.  

The Board also notes that the revised rating criteria added 
Diagnostic Code 5230, which governs evaluations for 
limitation of motion of individual digits.  However, a 
noncompensable evaluation is also the maximum rating 
available for any limitation of motion of little finger under 
Diagnostic Code 5230.  Thus, the Board finds that the veteran 
is also in receipt of the maximum schedular evaluation for 
limitation of motion of the little finger under the new 
schedular criteria.  The Board has considered whether 
evaluation as amputation is warranted; however, as the 
veteran is capable of making a fist and has full extension, 
as well as no deformity of the fifth metacarpal, intact 
muscle strength and nerve supply, and normal joint function, 
there is no basis for amputation of whole or part of the 
veteran's fifth metacarpal.  As such, he is not entitled to 
an evaluation as analogous to amputation.  Additionally, the 
evidence does not demonstrate resulting limitation of motion 
of other digits or interference with the overall function of 
the veteran's right hand and, as such, he is not entitled to 
an additional evaluation on the basis of such disability.

The Board has also considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  However, the March 1999 VA 
examiner noted that there was no function impairment as well 
as no limitation of motion, no painful motion, no weakness, 
no fatigue, and no incoordination.  Moreover, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Codes 5227.  In Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
veteran's current claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right fifth metacarpal disability.  The Board notes 
that there is no muscle or nerve involvement and there is no 
evidence of arthritis.  Additionally, the veteran's scars are 
asymptomatic and not of a size to warrant consideration of 
the rating criteria pertinent to scars.  As such, a review of 
the record, to include the objective medical evidence, fails 
to reveal any additional functional impairment associated 
with the veteran's right fifth metacarpal disability to 
warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation of his right fifth metacarpal disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Tinea Pedis

The veteran is service-connected for tinea pedis, evaluated 
as 10 percent disabling, effective May 15, 1989, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 7813.  The veteran claims 
that such service-connected disability is manifested by pus-
filled blisters, bleeding, pain, and difficulty walking.  
Therefore, he contends that he is entitled to an evaluation 
in excess of 10 percent.  

38 C.F.R. § 4.118, Diagnostic Code Series 7800 pertains to 
skin disabilities.  During the pendency of this appeal, the 
schedular criteria for rating skin disabilities were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).  Pursuant to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that the October 1990 rating decision on 
appeal was issued prior to the amendment of the regulations.  
The RO advised the veteran of the changes, however, and 
reviewed his claim under the amended criteria in the March 
2003 supplemental statement of the case.  As such, the 
veteran is not prejudiced by the Board's reference to and 
consideration of both sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

Under the version in effect until August 30, 2002, Diagnostic 
Code 7813 provided that dermatophytosis was rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  Diagnostic Code 7806 provided 
that eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warrants a 
noncompenable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warrants a 10 percent evaluation.  Eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement 
warrants a 30 percent evaluation.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Effective August 26, 2002, Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae, of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  

Diagnostic Code 7800 pertains to disfigurement of the head, 
face, or neck and, as the veteran is service-connected for 
tinea pedis, pertaining to his feet, such Diagnostic Code is 
inapplicable to the instant case.

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2004).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2004).  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25of 
this part.  Id. at Note (1) (2004).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2004).  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2004).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2004).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2004).  

Under Diagnostic Code 7806, dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period warrants a 10 percent evaluation. 
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  Dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent evaluation.  Dermatitis or 
eczema can, alternatively, be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801 through 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  

The Board observes that in the July 1999 Joint Motion for 
Remand, the parties noted that the VA skin examination in 
December 1992 failed to adequately evaluate the severity of 
the veteran's skin disability.  Additionally, the parties 
determined that the examination on remand should be conducted 
during the active phase of the veteran's skin condition.  The 
parties cited to Ardison v. Brown, 6 Vet. App. 405, 407-408 
(1994), for the proposition that, in evaluating disabilities 
that are subject to periodic exacerbations or outbreaks, an 
examination should be conducted during such an exacerbation.  
In the Board's March 2000 Remand, the Board ordered that the 
veteran should be afforded a dermatological examination 
conducted during a skin flare-up.  

In an April 2000 letter, the RO informed the veteran that he 
needed to be scheduled for a VA examination at a time when 
his tinea pedis condition is active (during flare-up) and 
requested that the veteran telephone a specific VA employee, 
with a telephone number provided, when he was experiencing a 
flare-up so an examination can be expedited.  Documentation 
in the claims file reveals that, as of June 2000, the veteran 
had not contacted the RO to inform VA that he was 
experiencing a flare-up.  A December 2000 supplemental 
statement of the case informed the veteran that the RO had 
not heard from him regarding a flare-up of his tinea pedis, 
but that he had sought treatment in April 2000 for a flare-up 
of such condition and examination at the time of treatment 
was found to be adequate to evaluate the veteran's recurrent 
tinea pedis.  On January 5, 2001, the veteran advised the RO 
that he was currently experiencing a flare-up of his tinea 
pedis and was going to the Urgent Care Center at the San 
Diego VA Medical Center.  The Board notes that the January 5, 
2001, Urgent Care Center record is included in the claims 
file.  A November 2002 record from the San Diego VA Medical 
Center reflects that the veteran failed to report for his 
scheduled skin diseases examination.  A notation indicates 
that the veteran stated that he did not want to come in only 
for this examination, as he has other open claims.  
Documentation dated in February 2003 reflects that the 
veteran declined to have a VA skin examination unless all of 
his examinations for his claims were scheduled together.  
Thereafter, also in February 2003, the RO sent a letter to 
the veteran indicating that recently he had been scheduled 
for an examination relevant to his claim on appeal, but he 
declined such examination.  The letter further advised the 
veteran that the RO was rescheduling his examination and if 
he failed to report, the RO will proceed with his appeal 
based on information already in his claims file, as provided 
under 38 C.F.R. § 3.655 (when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase and entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, the claim shall be denied).  A record from 
the San Diego VA Medical Center reflects that the veteran was 
scheduled for a skin examination on February 14, 2003, and 
failed to report to such examination.  The veteran has 
consistently declined to be examined for his tinea pedis, 
despite numerous efforts by the RO to schedule him for such 
examination.  The Court stated "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, the Board finds that the evidence of record 
is sufficient for rating the veteran's tinea pedis.  

A July 1990 VA examination reflected that the veteran 
reported that his tinea pedis had occurred for years and that 
he had been taking Griseofulvin for 20 years.  At the present 
time, he stated that everything was under control.  Upon 
physical examination, the veteran's feet showed no scars of 
fungus infection at the present time and there were no cracks 
or ulcers.  The right heel showed an area that the veteran 
stated that a week or two previously was blistered, but was 
now healing.  The examiner diagnosed tinea pedis, under 
control with medication. 

In August 1991, a VA treatment record reflects that the 
veteran had moist hyperkeratotic material between his toes 
and pustules on the sole of his foot.  The assessment was 
tinea pedis and unusual pustules.  Upon physical examination, 
the veteran's feet were dry with prominent skin creases and a 
white, scaly character to the perimeter of the feet.  There 
was slight scaling in the toe webs bilaterally.  There were 
three hyperpigmented, round module on the left sole and two 
on the right.  Bilateral heels had one and a half centimeters 
of skin colored tense papule with fluctuance cystic.  The 
assessment was dermatophytosis.  

An October 1992 VA examination revealed a tinea infection 
between the fourth and fifth toes on each side.  It was noted 
that the veteran was taking Griseofulvin.  The veteran was 
diagnosed with tinea infection.  

A December 1992 VA examination reflects that the veteran had 
a persistent rash on his feet since 1968.  He had been 
treated with Griseofulvin on several different occasions, on 
some occasions for greater than one year continuously.  It 
was noted that, in spite of treatment with Griseofulvin, the 
veteran's rash had never cleared completely.  Subjectively, 
the veteran complained of pain in the feet.  Physical 
examination revealed that on the instep of the right foot is 
a one 10 millimeter vesicle and a second desquamating 
vesicle.  There was scaling of the planter surface of the 
feet and the toe-webs on the right foot.  On the left foot, 
there were two small vesicles on the instep of the feet and 
there was scaling of all the toe-webs.  The examiner 
diagnosed chronic tinea pedis.  

A March 1993 VA treatment record reflects that the veteran 
was on medication for fungal infections and was seeking 
treatment for fungal infections of both feet.  The veteran's 
lesions were described as painful, often pustular, that seem 
to develop from inside out on the soles of the feet.  The 
veteran also had classic scaling, cracking lesions between 
the toes.  The lesions responded well to Griseofulvin times 
six months.  Objectively, the veteran had a round, dark brown 
popular lesion with deep vesicles that were yellow.  He also 
had scaling with irregular borders, one each on plantar feet.  
There was also hyperpigmented scaling, cracking lesions 
between the last three toes bilaterally.  The diagnostic 
impression was rule out tinea pedis, chronic.  An April 1993 
record reflects that the veteran stated that no topical 
antifungals have helped.  Examination revealed significant 
scaling, mild erythema of plantar feet bilaterally with 
vesiculation in several areas and toe-web spaces.  He was 
diagnosed with tinea pedis with vesicular component.  

In June 1997, the veteran was admitted to the San Diego VA 
Medical Center with a diagnosis of tinea pedis with secondary 
bacterial infection.  By history, it was noted that the 
veteran had a 20 year history of blistering papules on 
bilateral planter feet and was previously seen by dermatology 
in April 1993 and diagnosed with tinea pedis with a 
fascicular component.  The veteran presented with a chief 
complaint of painful feet.  The veteran reported that he 
normally bursts his blisters, which then eventually heal.  He 
notes yellow oozing from the blisters.  Physical examination 
revealed an area on the left plantar foot of hyperkeratosis 
and hyperpigmentation with serosanguinous drainage.  There 
were also multiple scabs/hyperkeratotic lesions on bilateral 
planter feet.  The veteran was treated with antibiotics and 
was prescribed Dicloxacillin and Lamisil.  

A record dated in July 1997 shows that the veteran had tinea 
pedis with vesicular component with secondary infection on 
the plantar surface of bilateral feet.  The veteran stated 
that pustules on his feet had decreased, but was still 
concerned about lesions under and between toes.  He had deep 
vesicles on sides of feet and toes.  Objectively, the 
veteran's feet had healing scars on plantar aspect of 
bilateral feet and hyperpigmented macerated peeled skin 
between the fourth and fifth toes and under the fifth toe of 
bilateral feet.  He also had deep blisters on the planter 
aspect of his feet.  The assessment was tinea pedis and 
status-post Group A strep infection of feet resolving.  He 
was prescribed Lamisil.  

A September 1997 VA record reveals that the veteran had 
hyperpigmentation on the right medial aspect and slight 
cracking between the fourth and fifth toes.  He also had 
post-inflammatory hyperpigmentation.  The assessment was 
tinea pedis, almost resolved.  He was prescribed Lamisil.  

A January 1999 treatment record shows that the veteran had an 
open wound on his right great toe.  The veteran reported 
intermittent problems with tinea pedis.  It was noted that 
the veteran had Clotrimazole and Naprosen.  Physical 
examination revealed macerated tissue between the toes, 
especially between the fist and second toes of the right 
foot.  The impression was chronic tinea pedis.  

A November 1999 record shows that the veteran's current 
medications included Terbinafine and Clotrimazole cream for 
his feet.  

An April 2000 treatment record reflects complaints of a 
growth (fluid-filled) on the right foot, between the first 
and second toes.  The veteran verbalized severe pain 
associated with such growth.  It was noted that the veteran 
had a twenty year history of bilateral foot problems.  In the 
past, every 15 to 20 days, he had them lanced.  Currently, 
the veteran had right foot blisters with milky pus.  Such 
were tight, hurt, and burst on the veteran's way to the VA 
Medical Center.  He was last lanced one month previously.  
Historically, it was noted that the veteran had been 
hospitalized for a staph infection of his feet.  He had no 
other lesions.  The record also indicated that the veteran 
tried Terbinafine and Lamisil with change.  Upon examination, 
the veteran's first web of the right foot was slightly 
flutant, nontender, and non-erythemia.  He had a not hot 
blister and such was negative for exudation and bleeding.  
The veteran also had a general fungal-type white area that 
was moist and slightly eroded.  The veteran was diagnosed 
with dermatophytosis, superficial.  Such appeared to have 
recurrent, non-infected blisters.  He was prescribed Keflex 
and Terbinafine.

A June 2000 VA record reveals that the veteran had over a 
twenty year history of rash and blisters on his feet.  He was 
treated in the past with multiple topical antifungals, 
including his current medication, Lamisil and Griseofulvin.  
The veteran stated that no medication has helped.  The 
veteran also indicated that he has had some lesions on the 
face, which were resolved with topicals.  Examination of 
bilateral feet demonstrated erythematous plaques and erosions 
with fine white scale large bulla on lateral portion of one 
foot.  It was also positive for onychodystophy of distal 
toenails and the potassium choloride test was positive.  The 
veteran was diagnosed with bullous tinea pedis.  

A January 2001 Urgent Center Care record reflects that the 
veteran had a lesion to his right foot for a few days.  He 
stated that he had a history of tinea pedis and had a 
"pustule between his toes that busted open last night."  
The veteran's tinea pedis was positive for pain, drainage, 
macerated tissue to area between great toe and next toe.  It 
was noted that the veteran had his Terbinafine cream 
represecribed and requested that the lesion be documented for 
a VA evaluation.  Physical examination revealed a bullous 
lesion between the big and first toe.  The assessment was 
bullous tinea pedis.  

At a hearing held at the RO in April 1991, the veteran 
testified that his feet blistered and developed pustules.  He 
stated that the blisters broke, resulting in the excretion of 
pus.  He also indicated that his feet hurt and he had to take 
Griseofulvin by mouth to keep his foot condition under 
control.  The veteran testified that such condition was so 
bad that he bled and stained his shoes.  He also stated that 
his feet would become "reinfect[ed]" because he did not 
have the money to keep buying new shoes.  The veteran 
indicated that his foot disability interfered with walking 
and that his feet looked terrible.  He also stated that the 
condition spread to his face if he scratched his face.  

In August 2001, it was noted that the veteran had bullous 
tinea pedis.  He stated that he ran out of Terbinafine cream 
and had a recurrence of pustule.  The physician noted that 
the veteran had typical pustule inbetween his right great and 
second toe, but such had not burst.  Physical examination 
showed a one centimeter, nonpainful bulla inbetween toes 
without erythema or joint limitation.  The veteran's 
Terbinafine cream was renewed.  Also in August 2001, it was 
recorded that the veteran had a lesion on the plantar surface 
of the right great toe.  Such had started up again one week 
previously.  It was noted that such was growing and felt like 
it was going to pop.  The veteran denied drainage, but 
indicated that he was unable to walk properly as he favored 
his toes.  

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 10 percent for 
service-connected tinea pedis under either the old or new 
regulations.  

The veteran's dermatophytosis, namely tinea pedis, is 
manifested by subjective complaints of pain, bleeding, and 
difficulty walking, and objective findings of non-constant 
exudation, exfoliation, scaling of plantar surface and toe-
webs, cracking lesions between the toes, mild erythema of 
planter feet, deep vesicles on feet and toes, post-
inflammatory hyperpigmentation, macerated tissue between 
toes, bullous lesions between toes, and no evidence that such 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or, requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

Under the rating criteria in effect prior to August 30, 2002, 
the Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for service-connected 
dermatophytosis.  A 30 percent rating under Diagnostic Code 
7806, pertinent to eczema, which the veteran is rated under 
pursuant to Diagnostic Code 7813, contemplates constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

Upon review of the medical evidence of record, the veteran 
has not had constant exudation.  Treatment records show that 
in July 1990 the veteran was asymptomatic.  In August 1991, 
it was noted that the veteran had modules and papules on his 
feet, but there was no indication that such exudated.  Also, 
in December 1992 and March 1993, vesicles and lesions were 
observed; however, while the lesions were described as 
pustular, there is no record of drainage.  Following 
treatment in April 1993, the veteran did not seek medical 
attention for his feet again until June 1997.  In June 1997, 
the veteran reported that he normally bursts his blisters and 
notes yellow oozing.  Physical examination demonstrated 
serosanguinous drainage.  However, in September 1997, it was 
noted that the veteran's tinea pedis was almost resolved.  
Hyperpigmentation and slight cracking between toes were the 
only symptoms noted.  In January 1999, the veteran reported 
intermittent problems with tinea pedis and in April 2000, it 
was observed that the veteran had a blister, but such was 
negative for exudation and bleeding.  A January 2001 record 
was positive for drainage, but in August 2001, the veteran 
denied drainage.  Therefore, while the record supports a 
finding of exudation, there is no evidence that the veteran 
experiences constant exudation as a manifestation of his 
tinea pedis.  

Moreover, the record is negative for subjective complaints of 
itching.  Also, while the veteran has lesions, described in 
the medical records as lesions, vesicles, blisters, and 
pustules, such are confined to his bilateral foot and toe 
areas.  In the foot and toe areas, they are not extensive in 
nature as the medical records have consistently recorded only 
one, two, or three lesions on each foot at any given time.  
The Board observes that the veteran has claimed that tinea 
pedis has spread to his face; however, the medical evidence, 
specifically a VA treatment record dated in June 2000, 
recorded the veteran's description of lesions on his face and 
noted that such were resolved with topicals.  The RO further 
attempted to determine whether the veteran's claimed face 
lesions were secondary to his tinea pedis; however, the 
veteran failed to report for the VA skin examinations that 
were scheduled to obtain a medical opinion regarding such 
possible relationship.  As such, the RO issued a rating 
decision in March 2003 denying service connection for a 
fungal skin condition of the face as there was no evidence of 
a relationship between such and service or service-connected 
tinea pedis.  

Regarding whether there is marked disfigurement as a result 
of the veteran's service-connected tinea pedis, the Board 
observes the veteran's contention that, without shoes, his 
feet look terrible and are a horrible sight.  However, the 
medical evidence of record fails to describe the veteran's 
feet as disfigured.  As such, based on the preceding reasons 
and bases, the Board finds that, under the rating criteria in 
effect prior to August 30, 2002, the veteran is not entitled 
to a rating in excess of 10 percent for service-connected 
tinea pedis. 

Diagnostic Code 7813, effective August 30, 2002, provides 
that dermatophytosis, to include tinea pedis, is rated under 
Diagnostic Codes pertinent to either scars or dermatitis, 
depending upon the predominant disability.  The veteran's 
tinea pedis is predominately manifested by exudation, 
exfoliation, and lesions.  The Board observes that such are 
characteristic of dermatitis or eczema, and, therefore, the 
veteran's service-connected skin disability is appropriately 
rated under the criteria pertinent to dermatitis or eczema.  
Under Diagnostic Code 7806, a 30 percent evaluation is not 
warranted unless tinea pedis affects 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

As the objective medical evidence demonstrates, the veteran's 
tinea pedis is limited to his foot and toe areas and as such, 
does not affect 20 to 40 percent of his entire body.  
Additionally, since the foot is not considered an 'exposed 
area' (generally considered to be the head, face, or neck), 
there is no evidence that the veteran's skin disability 
affects 20 to 40 percent of the exposed areas.  

Regarding whether the veteran's tinea pedis requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, the Board 
observes that in February 2004, VA sent a letter to the 
veteran requesting that he identify or submit medical 
evidence pertinent to the treatment of his skin disability; 
however, to date, no response has been received.  
Additionally, the veteran has failed to report to two VA skin 
examinations that have been scheduled to evaluate his tinea 
pedis.  As such, there is no medical evidence of record dated 
within the past 12-month period.  Even so, the Board observes 
that the medications that have been prescribed for the 
veteran are not corticosteroids or other immunosuppressive 
drugs.  Specifically, Griseofulvin, Lamisil, Terbinafine and 
Clotrimazole are antifungals.  Naprosen is a nonsteroidal 
anti-inflammatory drug.  Keflex and Dicloxacillin are 
antibiotics.  See Medline Plus Drug Information, available at 
http://www.nlm.nih.gov/medlineplus/druginformation.html.  As 
such, there is no evidence that the veteran's bilateral foot 
disability requires systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's tinea pedis.  The Board specifically acknowledges 
the veteran's contentions that he has bleeding and difficulty 
walking as a result of his tinea pedis.  However, the medical 
evidence of record fails to demonstrate bleeding as a 
manifestation of tinea pedis as, in April 2000, it was noted 
that such was negative for bleeding.  In regard to difficulty 
walking, the Board finds that such functional impairment is 
contemplated in the assigned 10 percent rating.  As such, 
a review of the record, to include the objective medical 
evidence, fails to reveal any additional functional 
impairment associated with the veteran's tinea pedis to 
warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for his tinea pedis.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

C.	Extra-schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
residuals of a fracture of right fifth metacarpal or tinea 
pedis and the record does not show that such disabilities are 
unusually manifested.  Furthermore, there is no evidence that 
the veteran's disabilities have markedly interfered with his 
employment.  As such, the medical evidence shows that any 
objective manifestations of the veteran's disabilities are 
exactly those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
disabilities would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Service connection for PTSD is denied.

A compensable rating for residuals of a fracture of the right 
fifth metacarpal is denied.

An increased rating for tinea pedis, currently evaluated as 
10 percent disabling, is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


